Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-15, 21-25 are allowed.


Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Cella et al (U.S. Patent Application: 20190339688) teaches A method generally includes detecting an operating characteristic of an industrial machine using one or more sensors of a mobile data collector; transmitting data indicative of the operating characteristic to a server over a network; using intelligent systems associated with the server to process the operating characteristic against pre-recorded data for the industrial machine. The method also includes identifying, as a condition of the industrial machine, a characteristic indicated by the pre-recorded data for the industrial machine within the knowledge base; determining a severity of the condition, the severity representing an impact of the condition on the industrial machine; predicting a maintenance action to perform against the industrial machine based on the severity of the condition; and storing a transaction record of the predicted maintenance action within a ledger of service activity associated with the industrial machine. (See Abstract)

Kamenetsky et al.  (U.S. Patent: 20110078296) teaches The present invention discloses improved systems and methods for multisite management of computer server systems and in particular converged communication systems based on a decentralized architecture. Certain and various aspects relating to atomic error handling, transaction-based authentication/security, intelligent bandwidth management, 

Holm et al.(U.S. Patent: US 20200382435 A1) teaches A network system provides architecture for transmitting data across low-bandwidth links via user datagram protocol (UDP) via a scheduler that schedules, prioritizes, and collaborates data for transmission. The schedule coordinates low priority data and high priority data that may interrupt the low priority data in response to preset rules programmed into an automatic decision module. The automatic decision module may also include variable rules that can vary in response to machine learned information occurring or incoming to the system in situ. (abstract).

KARTHIKEYAN et al.  (U.S. Patent Application: US 20180198732 A1) teaches A method of allocating resources in a network for the transmission of a data flow is disclosed. The method involves receiving a query specifying one or more quality-of-service (QoS) requirements for the data flow and identifying, based on the specified QoS requirements, one or more QoS models from a set of stored QoS models, each QoS model defining a class of service available in the network. A query response specifying the identified QoS models is transmitted. Subsequently, a reservation request is received specifying at least one of the identified QoS models. Resources are allocated in the network for the data flow based on the at least one QoS model specified in the reservation request..(abstract)

However, the prior art of records fail to teach or suggest individually or in combination:
A system comprising: a plurality of autonomous vehicles capable of moving material at a work site; a first data processing system for real-time data processing; and a second data processing system 

Dependent claims 3-15, 21-24 further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 25.

Accordingly, claims 1, 3-15, 21-25 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449